DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on November 29, 2021 is acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goessens (US 2011/0280767) in view of Tomono et al. (US 7,934,703. Tomono hereafter).
With respect to claim 1, Goessens discloses a flame simulating device (1. Figs. 1-4), comprising a mist generating chamber (10), an air orifice (tapered section of 18) and a nozzle (12), wherein the nozzle is disposed above the mist generating chamber, the air orifice is disposed below the nozzle, the mist generating chamber is confined in a mist generating chamber housing (body of 1), the mist generating chamber is provided with a mist outlet (opening of 12), the mist outlet, the air orifice and the nozzle communicate with each other and are arranged along (on or beside a line. Macmillan Dictionary) a vertical axis (vertical longitudinal axis of 10), an air flow (from 6) blown from the air orifice converges by an increasingly smaller width A of an air nozzle (8) in the air orifice and is then discharged, and while flowing to the nozzle, the converging air flow adsorbs and leads the mist (created by 4) out of the mist outlet under the Venturi effect (same configuration as the Applicant’s invention) to discharge from the nozzle.
Goessens fails to disclose a longitudinal axis of each of the mist outlet, the air orifice and the nozzle are arranged on a same vertical axis.
However, Tomono teaches a misting device (Figs. 1-28, especially embodiment shown in Fig. 21) comprising a mist generating chamber (20 and 23) with a mist outlet (at Foc); an air orifice (underside of 27) and a nozzle (nozzle above tube 27), a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having the longitudinal axis of each of the mist outlet, the air orifice and the nozzle arranged on a same vertical axis, as taught by Tomono, to Goessens’ mist outlet, air orifice and nozzle, in order to discharge the different mist quicker and simple device (Column 15, lines 17-27 or Paragraph (0114)). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to straighten nozzle (12) and mist outlet (opening of 12), relocate air orifice (tapered section of 18) to aligned with the nozzle and mist outlet in order to provide a straight vertical path for the elevating mist.  It has been held that rearranging (realigning and relocating) parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 2, Goessens’ device with Tomono’s components orientation, Goessens discloses wherein the nozzle is elongated (Fig. 1).
With respect to claim 3, Goessens’ device with Tomono’s components orientation, Goessens discloses wherein the mist outlet is disposed along a longitudinal direction of the nozzle (Fig. 1).
With respect to claim 4, Goessens’ device with Tomono’s components orientation, Goessens and Tomono disclose wherein the mist outlet is disposed adjacent to the air orifice (Fig. 1), the air flow blown (from fan 6) from the air orifice is 
With respect to claim 5, Goessens’ device with Tomono’s components orientation, Goessens discloses wherein the nozzle is defined by nozzle walls on both (left and right) sides in a longitudinal (vertical) direction, and surfaces of the nozzle wall are arc surfaces that produce a Coanda effect (same configuration as the Applicant’s invention).
With respect to claim 6, Goessens’ device with Tomono’s components orientation, Goessens and Tomono disclose wherein a cross-sectional shape of the air orifice is a flared, triangular or trapezoidal shape, and the air nozzle is formed at the constricted portion of the air orifice (Fig. 1).
With respect to claim 7, Goessens’ device with Tomono’s components orientation, Goessens and Tomono disclose wherein the air orifice is defined by air orifice walls on both (left and right) sides in a longitudinal (X-X’) direction; and the mist outlet is defined by the air orifice walls and the mist generating chamber housing (same configuration as the Applicant’s invention).
With respect to claim 8, Goessens’ device with Tomono’s components orientation, Goessens discloses wherein an air duct (non tapered section of 18 immediately downstream of 6) is disposed to be connected to the air orifice, the air duct is uniformly arranged along a longitudinal direction of the air orifice, and a fan (6) is disposed on a side wall and/or a bottom wall of the air duct.
Goessens fails to disclose the air duct is disposed below the air orifice.

With respect to claim 9, Goessens’ device with Tomono’s components orientation, Goessens discloses wherein an inside of (covered under by) the air duct is provided with a spoiler (four tapered planes of 18. Fig. 2) disposed along a longitudinal direction.
Goessens fails to disclose the spoiler disposed in the longitudinal direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate one of the spoiler (plane of 18) in the longitudinal direction in order to constrict or disturb the air flow.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claim 11, Goessens’ device with Tomono’s components orientation, Goessens discloses wherein a dimension B of a cross section of the nozzle closest to the arc surface of the nozzle walls on both sides is preferably in the range of 2 mm~20 mm (about the same dimension to the water height above the transducer 4 which is between 15 mm and 21 mm. Paragraph [0039]). Alternatively, it would have been an obvious matter of design choice to size the dimension B in the range of 2 mm~20 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since 
With respect to claim 12, Goessens’ device with Tomono’s components orientation, Goessens discloses the device except for wherein a width dimension A of the air nozzle is preferably in the range of 0.5mm~6 mm.
However, it would have been an obvious matter of design choice to size the dimension A of the air nozzle in the range of 2 mm~20 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In addition, since there is only a finite number of solutions (modifying the shape and size of the air nozzle) to produce a predictable solution (constricted air flow), with a reasonable expectation of success, a person of ordinary skill would has a good reason to pursue the known options within his or her technical grasp. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the dimension A of the air nozzle in the range of 2 mm~20 mm, since the claimed values are merely an optimum .

Claims 10, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goessens in view of Tomono and further in view of Betz et al. (US 2010/0299980. Betz hereafter).
With respect to claim 10, Goessens’ device with Tomono’s components orientation, Goessens and Tomono disclose the device as in claim 9 except for wherein the inside of the air duct is provided with a heating element; the heating element is provided on the spoiler, being facing one side of the air duct.
However, Betz teaches a flame simulating device (Figs. 1-24D) comprising a mist generating chamber (800. Fig. 8A), an air orifice (air current inlet. Not shown) and a nozzle (outlet of 805 and 1400 in Fig, 18B), the device further comprising an inside of the air duct (Fig. 2) is provided with a spoiler (baffle 210) disposed in a longitudinal (vertical) direction, wherein the inside of the air duct is provided with a heating element (air heating elements 205); the heating element is provided on the spoiler, being facing one (inner) side of the air duct. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a heating element provided on the spoiler, as taught by Betz, to Goessens’ air duct, in order to provide heated mist while protecting the heater (Paragraph [0059]).

However, Betz teaches a flame simulating device (Figs. 1-24D) comprising a mist generating chamber (800. Fig. 8A), an air orifice (air current inlet. Not shown) and a nozzle (outlet of 805 and 1400 in Fig, 18B), the device further comprising a light source (1401), wherein the light source is disposed along the longitudinal direction of the nozzle and on one (left) side or both sides of the nozzle (Fig. 18B), at least the nozzle wall on one side of the light source is made of a transparent material (filter 1800), and light emitted from the light source is capable of irradiating on and above an outlet of the nozzle. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a light source irradiating on and above an outlet of the nozzle, as taught by Betz, to Goessens’ nozzle, in order to simulate a flame (Paragraphs [0092]-[0095]).
With respect to claim 15, Goessens’ device with Tomono’s components orientation, Goessens and Tomono disclose an atomizing simulation fireplace (Fig. 3) comprising the flame simulating device according to claim 13 except for an outer casing and a simulated fuel bed; and wherein the mist generating chamber, an atomizing head, 
However, Betz teaches an atomizing simulation fireplace (Figs. 1-24D) comprising flame simulating device comprising a mist generating chamber (800. Fig. 8A), an air orifice (air current inlet. Not shown) and a nozzle (outlet of 805 and 1400 in Fig, 18B), and further comprising an outer casing (115) and a simulated fuel bed (118); light emitted from the light source (1401) is capable of irradiating on and above an outlet of the nozzle (Fig. 18B); and the mist generating chamber, an atomizing head (outlet of 1400), the air orifice, the nozzle and the light source are all disposed inside the outer casing and the simulated fuel bed is disposed on an upper surface of the outer casing (Fig. 1).
With respect to claim 16, Goessens’ fireplace modified by Tomono’s components orientation and Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the outlet of the nozzle communicates with the upper surface of the outer casing (Fig. 1).
With respect to claim 17, Goessens’ fireplace modified Tomono’s components orientation and by Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the simulated fuel bed is provided with a flame outlet (1415 or outlet defined by 1600 and 1800) facing the longitudinal direction of an outlet position of the nozzle (Fig. 18B).
With respect to claim 18, Goessens’ fireplace modified by Tomono’s components orientation and Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the simulated fuel bed comprises a decoration; and a structure of the 
With respect to claim 19, Goessens’ fireplace modified by Tomono’s components orientation and Betz’s outer casing and the simulated fuel bed, Goessens further discloses wherein the atomizing simulation fireplace further comprises a liquid level gauge (level control means, as shown in FIG. 2) and a liquid storage tank (containing treatment liquid 3), the liquid level gauge is disposed in the mist generating chamber (Fig. 2) for detecting whether a liquid level in the mist generating chamber is within a required range, and the liquid storage tank stores a liquid and replenishes the mist generating chamber with the liquid.
With respect to claim 20, Goessens’ fireplace modified by Tomono’s components orientation and Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein the atomizing simulation fireplace can also be placed, in its entirety, into a fireplace cabinet (housing 105).
With respect to claim 21, Goessens’ fireplace modified by Tomono’s components orientation and Betz’s outer casing and the simulated fuel bed, Betz further discloses wherein between an upper end opening of the nozzle (1400. Fig. 18B) and an outer casing (float top supporting 1600) of the flame simulating device, a transparent cover (disposed left of 1805 in Fig. 18B) is disposed above the light source, the transparent cover is capable of sealing (covering) a region between an opening on the outer casing and the nozzle, and the transparent cover is made of a transparent material.

Response to Arguments
Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive. Applicant argues that Goessens discloses an inclined angle β for axis x-x’ relative to the surface of the liquid. Therefore, the inclined angle β is essential to achieve the purpose of Goessens. The Examiner respectfully disagrees. As clearly disclose in, paragraph [0023] of Goessens, that the disclose embodiment is a nonlimiting example, and in paragraph [0014] the angle is between 20° and 60° and preferably 45°. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The question of whether the modification is or is not proper is not if the modification would change the principle of operation of the prior art. The question is would the modification rendering the prior art or the combination useless, or in other words, destroy the operating principle of the prior art. In this case, it is clear that the forced air from convergent tube 18 is designed to push or carry out the mist produced above the fluid in the receiving tank 2. Goessens suggested to place the convergent tube 18 at an angle to push or carry out the mist produced above the fluid in receiving tank 2 towards nozzle 12. In Tomono, the mist ma generated from the mist generating chamber (20 and 23) is designed to propel upward towards the nozzle (nozzle above tube 27). The device comprising a mist outlet (at Foc), an air orifice . 
Applicant further argues that Goessens fails to disclose cited paragraphs [0144] and [0462]. Page 4 of the previous Office action. It should be noted that the cited paragraph is from the secondary reference – Tomono. The citation should be paragraph (0144) is in Column 15, lines 17-27 and not two paragraphs as previously cited. Following is the cited paragraph:
 
    PNG
    media_image1.png
    293
    656
    media_image1.png
    Greyscale


In addition to the benefit of combining the configuration as suggested by Tomono to  Goessens’ device, the Examiner also elaborated an alternative, and yet common modification by straightening nozzle (12) and mist outlet (opening of 12), then relocate air orifice (tapered section of 18) to aligned with the nozzle and mist outlet in order to provide a straight vertical path for the elevating mist.  It has been held that rearranging (realigning and relocating) parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 3, 2021